DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-20-2021 has been entered.
 	
Claims 1 and 21 were amended.  Claims 4-12, 14 and 17-20 are withdrawn.  Claims 1-3, 13 and 15-16, and 21-22 are examined in this action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3, 13 and 15-16, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
In re Claim 1, “two flat vertical arms on the front section the housing, is wherein the two flat vertical arms are perpendicular…” is indefinite.  Specifically, “is, wherein” is indefinite.  It is unclear what is being claimed.  Should the claim read “two flat vertical arms on the front section of the housing, wherein the two flat vertical arms are perpendicular…”  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 1, “and separated by a three sided rectangular opening, in the front section of the housing, wherein the front section of the housing covers a first portion of the sides of the saw blade but does not cover and is open to an edge of the first portion of the saw blade,” is indefinite.  First, “,in the front section of the housing,” is indefinite.  It is unclear if this is referring to the three sided rectangular opening? If so, the examiner suggests removing the first comma.  Second, the claim requires that the front section of the housing covers a first portion of the sides of the saw blade but is open to an edge of the first portion of the saw blade.  In other words, the edge is part of the first portion; however, the claim requires that the first portion be covered and not covered.  In addition, the examiner notes that the blade rotates, and therefore these edge portions are moved both in an out of the saw blade as they rotate, meaning that the edges are covered and uncovered during the revolution of the blade.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 21, “and separated by a three sided rectangular opening, in the front section of the housing, wherein the front section of the housing covers a first portion of the sides of the saw blade but does not cover and is open to an edge of the first portion of the saw blade,” is indefinite.  First, “,in the front section of the housing,” is indefinite.  It is unclear if this is referring to the three sided rectangular opening? If so, the examiner suggests removing the first comma.  Second, the claim requires that the front section of the housing covers a first portion of the sides of the saw blade but is open to an edge of the first portion of the saw blade.  In other words, the edge is part of the first portion; however, the claim requires that the first portion be covered and not covered. In addition, the examiner notes that the blade rotates, and therefore these edge portions are moved both in an out of the saw blade as they rotate, meaning that the edges are covered and uncovered during the revolution of the blade.  The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,813,142 to Manno in view of US 2018/0178297 to Hephner and US 2020/0061725 to Lilly with evidence by US 6,935,703 to Gobright. 

In re Claim 1, Manno teaches a system (see Manno, Figs. 1-2), the system comprising: 
an excavator having a boom (see Manno, annotated Fig. 1, below) attached to a rotatable revolving carriage (in Manno, the boom is attached to structure on the moving apparatus #14 that causes it to rotate) attached to and an excavator arm (see annotated Fig. 1 below) pivotably attached to a distal end of the boom for cutting a wind turbine blade (the saw of Manno is capable of cutting a wind turbine blade); 
a housing (see Manno, Fig. 2, blade guard #22), having a top, front, back and bottom section (the housing surrounding the blade in Fig. 2 of Manno includes a top, front, back and bottom edges), wherein the housing covers a top half of sides of a saw blade (see Fig. 2 showing blade #20 below #22) wherein a bottom half of saw blade is not covered by the housing and protrudes beyond the bottom section of the housing for cutting the workpiece. 

Manno does not teach the saw pivotally attached to the distal end, and two flat vertical arms on the front section of the housing wherein the two flat vertical arms are perpendicular to the sides of the saw and separated by a three sided rectangular opening, in the front section of the housing, wherein the front section of the housing covers a first portion of the sides of the saw blade but does not cover and is open to an edge of the first portion of the saw blade, wherein the top and back sections of the housing are closed to a second portion of the sides and cover an edge of the second portion of the saw blade. 

In addition Manno does not teach cutting a wind turbine blade. 

However, Hephner teaches that it is known to provide a saw that pivots on an arm (see Para. 0046 showing the saw pivoting on pine #304), with a housing having two flat vertical arms on a front of the housing wherein the two flat vertical arms (see annotated Fig. 6, below) are perpendicular to the sides of the saw and separated by a three sided rectangular opening (the opening in Hephner is the same as in Applicant’s disclosure – Gobright illustrates these limitations on isometric view – see Gobright annotated Fig. 1), in the front of the housing, wherein the front section of the housing covers a first portion of the sides of the saw blade but does not cover and is open to an edge of the first portion of the saw blade (see annotated Fig. 6, below), wherein the top and back sections of the housing are closed to a second portion of the sides and cover an edge of the second portion of the saw blade (see annotated Fig. 6, below). 


    PNG
    media_image1.png
    522
    609
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    690
    641
    media_image2.png
    Greyscale


 In the same field of invention (circular saws attached to arms), it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date, to replace the saw of Manno with the saw of Hephner, including the evidence from Gobright .  Doing so is the substitution of one known saw for another known saw in 

Lilly teaches that it is known to use a saw to cut up a wind turbine blade (see Lilly, Abstract, Figs. 1-8, and Para. 0001-0003) to recycle a wind turbine blade with a saw on a vehicle (In additionally Lilly teaches that is old and well known in the art to use a circular saw to cut a wind turbine blade with a circular saw (see Lilly Para. 0052).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the vehicle and saw of modified Manno to cut up a wind turbine blade, as taught by Lilly. Doing so would help recycle wind turbine blades and thereby reduce a problematic source of waste (see Lilly, Para. 0001). 



    PNG
    media_image3.png
    436
    649
    media_image3.png
    Greyscale

In re Claim 2, Manno, in view of Hephner with evidence from Gobright, and Lilly, for the reasons above in re Claim 1, teaches wherein a first telescopic arm and second telescopic arm (see annotated Fig. 1, above) control an angle of a straight rectilinear bottom side edge of the housing with respect to the wind turbine blade (the hydraulic cylinders are capable of controlling the saw to move the saw along any work piece – the examiner notes that the wind turbine blade is not affirmatively claimed). 

In re Claim 21, Manno teaches a system, the system comprising: 
an excavator having a boom (see annotated Fig. 1, above) attached to a carriage attached to an excavator arm attached to a distal end of the boom (see annotated Fig. 1, above); 

a saw blade (see Figs. 1-2, #20), wherein the housing covers a top half of both sides of the saw blade wherein the bottom section of the saw blade is not covered by the housing and protrudes beyond the bottom section of the housing for cutting a work piece (see Figs. 1-5, showing guard #22 having side covers but not a bottom, where saw #22 extends beyond the bottom); 

Manno does not teach two flat vertical arms on a front of the housing wherein the two flat vertical arms are perpendicular to the sides of the saw and separated by a three sided rectangular opening, in the front section of the housing, wherein the front section of the housing covers a first portion of the sides of the saw blade but does not cover and is open to an edge the first portion of the saw blade, wherein the top and back sections of the housing cover the sides of a second portion of the saw blade and are closed to and edge of the second portion of the saw blade. 

However, Hephner teaches that it is known to provide a saw that pivots on an arm (see Para. 0046 showing the saw pivoting on pine #304), with a housing having two flat vertical arms on a front of the housing wherein the two flat vertical arms (see annotated Fig. 6, above) are perpendicular to the sides of the saw and separated by a three sided rectangular opening (the opening in Hephner is the same as in Applicant’s 

In the same field of invention (circular saws attached to arms), it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date, to replace the saw of Manno with the saw of Hephner, including the evidence from Gobright .  Doing so is the substitution of one known saw for another known saw in order to cut the work piece (see MPEP 2143, I, B).   Doing so would provide for a guard that shield the worker and the vehicle when cutting material that is vertical (see Hephner, Para. 0060; see also Gobright Col. 4, ll. 25-30). 
 
  To the extent that the claim requires a wind turbine blade, the claim is further rejected in view of Lilly.  Lilly teaches that it is known to use a saw to cut up a wind turbine blade (see Lilly, Abstract, Figs. 1-8, and Para. 0001-0003) to recycle a wind turbine blade with a saw on a vehicle (In additionally Lilly teaches that is old and well known in the art to use a circular saw to cut a wind turbine blade with a circular saw (see Lilly Para. 0052).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the vehicle and saw of modified Manno to cut up a 

In re Claim 22, Manno, in view of Hephner with evidence from Gobright, and Lilly, for the reasons above in re Claim 1, teaches wherein the housing is pivotably attached to the distal end of the boom wherein a first telescopic arm and second telescopic arm control the angle of a straight rectilinear bottom side edge of the housing (see Manno, Figs. 3-4, showing a straight bottom edge of housing #22 from which the blade #20 protrudes) with respect to the wind turbine blade (see annotated Fig. 1, 1st and second telescopic arms, which case the blade to move).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,813,142 to Manno in view of US 2018/0178297 to Hephner and US 2020/0061725 to Lilly with evidence by US 6,935,703 to Gobright, and further in view of US 2009/0252977 to Ostergaard . 



However, Ostergaard teaches that it is old and well known to provide a turbine blade that an upper shell (see Fig. 11, upper #37) and a hollow volume of air between the upper shell of the wind turbine blade and a lower side shell (see Fig. 11, lower #37) of the wind turbine blade comprising a lower balsa wood layer (see Fig. 11, lower #27) underneath a lower outer skin (see Fig. 11, lower #27).

In the same field of invention, wind turbine blade, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to recycle any known wind turbine blade, including the blade of Ostergaard,  by the circular saw system of modified Manno.  Doing so allows the materials to be reused and prevents them from filling a landfill (see Lilly, Para. 0002-4 and Para. 0052).

In re Claim 13, modified Manno, for the reasons above in re Claim 3, teaches an excavator arm that can be manipulated in any direction and teaches cutting in perpendicular to the axis of the saw blade (see e.g., Lilly Fig. 2); however, modified Manno does not teach dimensions.  As such, modified Manno, for the reasons above in re Claim 3, does not teach wherein the saw blade has a 14 inch diameter and is 

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the saw blade any reasonable size to cut any known turbine blade since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  In other words, if one wanted to cut a larger work piece he or she would make the saw blade larger, and if one wanted to cut a smaller work piece he or she would make the saw blade smaller.  Saws are known to cut all sorts of work pieces, and it is within the level of ordinary skill to appropriate size the saw blade to the work piece.  

In re Claim 15, modified Manno, for the reasons above in re Claim 3, teaches wherein the saw blade protrudes a distance from the housing that is greater than a thickness of the outer shell and less than the thickness of the wind turbine blade (The Examiner notes that in order to cut through the wind turbine blade the saw blade must protrude through the outer shell of the wind turbine blade), wherein a bottom edge of the housing is positioned parallel to a tangential line through the shell at a center point of the saw blade and a center point of a circle formed by a radius of curvature of a surface of the outer shell (Lilly teaches cutting perpendicular to the longitudinal axis of the 

In re Claim 16, modified Mano, for the reasons above in re Claim 3, does not provide dimensions and as such does not teach wherein the saw blade protrudes 5 inches from the housing, the thickness of the outer shell is 2 inches and the thickness of the wind turbine blade is approximately 14 inches.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the saw blade any reasonable size to cut any known turbine blade since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  In other words, if one wanted to cut a larger work piece he or she would make the saw blade larger, and if one wanted to cut a smaller work piece he or she would make the saw blade smaller.  Saws are known to cut all sorts of work pieces, and it is within the level of ordinary skill to appropriate size the saw blade to the work piece.  

Response to Arguments
Applicant argues Hephner does not disclose a housing that cover a portion of the sides of the saw but leaves open an edge portion of the saw blade.  The Examiner disagrees, and notes that the structure of Hephner teaches a portion of the edge of the blade that is covered and a portion of the blade edge that is uncovered. 

    PNG
    media_image4.png
    470
    528
    media_image4.png
    Greyscale

Accordingly, as best understood, US 4,813,142 to Manno in view of US 2018/0178297 to Hephner and US 2020/0061725 to Lilly with evidence by US 6,935,703 to Gobright reads on Claims 1 and 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724